 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehouse Union Local 860,International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America(Admiral Corporation andTranscontinental Music Corporation)andCarlos A.Callejas.Cases 20-CB-2407 and 20-CB-2408January 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND KENNEDYOn October 5, 1971, Trial Examiner David E. Davisissuedthe attached Decision in this proceeding. There-after, the Respondent filed exceptions and a supportingbrief; the General Counsel filed cross-exceptions, a sup-porting brief,and an answeringbrief; and the Respond-ent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings, and conclusions' tothe extent consistent herewith.'ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, WarehouseUnion Local 860, International Brotherhood of Team-sters,Chauffeurs,Warehousemen& Helpers ofAmerica, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Admiral Corpo-rationand/or Transcontinental Music Corporation todiscriminateagainst employees in violation of Section8(a)(3) of the Act.'Whileagreeingwith the TrialExaminerthat the Respondent violatedSection 8(b)(1)(A) and 8(b)(2) of the Act, we find that the rationale ofHodCarriers'and ConstructionLaborers' Union, Local No. 300, AFL-CIO(DesertPipeLineConstruction Co.),145 NLRB 1674, 1678, is more directlyin point thanthat of theMirandacase, cited by the Trial ExaminerWethereforefind it unnecessary to rely on theMirandarationalefor our af-firmanceof the TrialExaminer'sDecision'We shall herein orderthat Carlos A Callejas and Gladys Callejas bemade whole for any lossof pay each may have suffered from January 21,1971, and January 19, 1971, the respective dates of the discriminationagainst them,until 5 days after March 17, 1971, when theRespondentadvised them andtheir respectiveemployers,inwriting, that it had noobjectionto theirreemploymentUnited Association of Journeymen andApprentices of thePlumbingand Pipe Fitting Industry of the United Statesand Canada,Local 633, AFL-CIO (Joseph E Tabor, et al),173 NLRB1333.Backpay shallbe computed on a quarterly basis withinterest at 6percent perannum as provided inF W Woolworth Company,90 NLRB289, andIsis Plumbing& Heating Co.,138 NLRB 716195 NLRB No. 25(b) In any like or related manner restraining or co-ercing employees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent that thoserights may be affected by an agreement requiring mem-bership in a labor organization as a condition of em-ployment as authorized in Section 8(a)(3) of the Act.2.Take the following action which the Board findswill effectuate the policies of the Act:(a)Make whole Carlos A. Callejas and Gladys Cal-lejas for any loss of pay each of them may have sufferedby reason of the discrimination against them caused bythe Respondent, in the manner set forth in this Deci-sion.(b) Post at its business offices and meeting halls inSan Francisco, Brisbane, and Burlingame, California,copies of the attached notice marked "Appendix."3 Co-pies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by Re-spondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Mail to the Regional Director for Region 20signed copies of the notice attached hereto marked Ap-pendix for posting by Admiral and Transcontinental attheir premises in Brisbane and Burlingame, California,respectively, in places where notices to employees arecustomarily posted. Copies of the notice, to be fur-nished by the Regional Director for Region 20, afterbeing duly signed by an authorized representative ofRespondent, shall be forthwith returned to the Re-gional Director for such posting.(d)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcauseAdmiral Corporationand/or TranscontinentalMusic Corporation todiscriminate against employees in violation of theNational Labor Relations Act. WAREHOUSEUNION LOCAL860, TEAMSTERS69WE WILL NOT in any like or related mannerrestrainor coerce any employees of Admiraland/or Transcontinental in the exercise of rightsguaranteed in Section 7 of the National LaborRelations Act except to the extent that those rightsmay be affected by an agreement requiring mem-bership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct.WE HAVE notified Admiral in writing that wehave no objection to Admiral's reinstating CarlosCallejas to his former job.WE HAVE notified Transcontinental that wehave no objection to Transcontinental's reinstat-ing Gladys Callejas to her former job.WE HAVE notified Carlos Callejas and GladysCallejas in writing that we have written as statedabove to Admiral and Transcontinental.WE WILL reimburse Carlos Callejas and GladysCallejas for any pay they lost, together with inter-est at 6 percent.WAREHOUSE UNIONLOCAL 860,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13018 Federal Building, 450 Golden Gate Ave-nue, Box 36047, San Francisco, California 94102, Tele-phone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: These consolidatedcases were tried before me on June 8 and June 22, 1971, atSan Francisco, California, pursuant to charges filed by CarlosA. Callejas on January 29, 1971, and a consolidated com-plaint issued on April 9, 1971.' The amended consolidatedcomplaint alleged in substance that on or about January 19,1971,Warehouse Union Local 860, International Brother-'Amended on May 18, 1971hood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called Respondent, violated Section 8(b)(2)and (1)(A) by causing Transcontinental Music Corporation,herein called Transcontinental, to terminate an employee,Gladys Callejas, because of the protected union activities ofCarlos A. Callejas and that on or about January 29, 1971,Respondent caused Admiral Corporation to terminate CarlosA. Callejas because of his protected union activities. Theanswer while admitting certain aspects of the consolidatedcomplaint denied that Respondent had engaged in any con-duct violative of the Act. Subsequent to the hearing the Gen-eral Counsel and Respondent filed helpful briefs.Upon the entire record' in these cases, from my observationof the demeanor of the witnesses, and after careful considera-tion of the briefs, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERS INVOLVEDIt is admitted that Transcontinental, a New York corpora-tion with a place of businessin Burlingame,California, isengaged in the business of selling phonograph records atwholesale; that Admiral Corporation, a Delaware corpora-tion with a place of business located in Brisbane, California,is engagedin the business of wholesale and retail sales ofappliances; that each of the above named enterprises annuallypurchased and received goods and products valued in excessof $50,000 at their respective California locations directlyfrom points located outside the State of California. It is ad-mitted and I find that at all times material herein Transconti-nentaland Admiral are employersengaged incommercewithin themeaning ofSection 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDIt is admitted and I find that Respondent is a labor organi-zation within the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of CallejasCarlos A. Callejas testified that he was employed by Admi-ral at Brisbane, California, from May 1968 until his termina-tion on January 29, 1971; that he was a member of Respond-ent; that he was terminated on a previous occasion, July 13,1970, but was reinstated after he filed unfair labor practicecharges against Respondent on the ground that it failed to fileand prosecute a grievance concerning his termination; thatupon reinstatement he withdrew the charges; that sometimein November 1970, at a party in Westlake, California, he metDolores Rudden, an employee of Transcontinental, whereGladys Callejas, wife of Carlos, was employed; that duringthe course of a conversation with Rudden, the subject ofCallejas" reinstatement came up and Rudden said thatAguirre' got Callejas reinstated to his job. Callejas repliedthat Aguirre did not get him his job back, that it was theNational Labor Relations Board who got him his job back.Callejas further testified that on January 5, 1971, about 2p.m. Foreman O'Neal,' his immediate supervisor, called himThe General Counsel and Respondent each filed unopposed motions tocorrect certain errors in the transcript of the hearing The motions arehereby granted. "Patterson" in the transcript is erroneously spelled on occa-sion as "Paterson "Hereafter Carlos Callelas will be referred to as Callelas and GladysCallejas will be referred to as GladysHenry S Aguirre, president of RespondentEldon D O'Neal, Admiral's warehouse foreman 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDto this office where he found O'Neal, Aguirre, and Patterson.'Upon his arrival, Aguirre speaking to O'Neal, asked if he(Aguirre) ever got anything from the Company, O'Neal re-plied in the negative. Aguirre then turned to Callejas and saidthatDolores Rudden had told him that he (Callejas) wastelling everybody that Aguirre was getting paid by the Com-pany. Callejas denied that he said that. Aguirre then said thatCallejas may be his enemy but that Aguirre had a lot offriends and that Callejas would be sorry because he would bedestroyed. Callejas again denied that he had made such state-ments, saying he knew how far he could go. Callejas thenreturned to work and Patterson and Aguirre remained inO'Neal's office for another 15 or 20 minutes. On January 18,1971, O'Neal handed Callejas a copy of the following letter:January 18, 1971Henry S. Aguirre, PresidentWarehousemen's Union Local 8601139 Mission StreetSan Francisco, CaliforniaSubject: Carlos CallejasHis effectiveness as of late has been of two intervals,which are Slow and Stop ...C.C. FilesCarlos Callejas/s/ Ed O'NealEd O'NealWarehouse ManagerCallejas asked him what it was all about. O'Neal told him toread it and see Mr. Aguirre. The next day Callejas askedO'Neal why he didn't lay him off. O'Nealrepliedthat Callejasknew that he couldn't lay him off, whereupon Callejas againasked why. To this O'Neal replied. "That is the way theUnion wants it."On January 29, 1971, about 5:00 p.m., O'Neal handedanother letter to Callejas:General Counsel's Exhibit No. 3 reads as follows:January 29, 1971Mr. Henry S. AguirrePresidentWarehousemen's Union Local 8601139 Mission StreetSan Francisco, CaliforniaSubject:Carlos CallejasDue to a general slow down of incoming and outgoingtraffic in our warehouse,we are terminatingthe aboveindividual as of the end of our workingday January 29,1971.Very truly yours,Ed O'NealWarehouseManagercc: Carlos CallejasFilesAfter reading the letter, Callejas told O'Neal that before hecould be laid off, Jerry Villanneva had to go because he hadmuch more seniority than Villanneva. O'Neal replied, "thatis the way Mr. Aguirre wants it. Go see him."After leaving work that evening, Callejas called the unionhall but was unable to reach Aguirre. He did speak to Patter-son and told him about his layoff. He called several moretimes and left word for Aguirre to call him but Aguirre didnot return his calls. On February 2, Callejas received by maila copy of another letter,' which reads as follows:'Robert Patterson,dispatcher and business representative of Respond-ent'GCExh4February 1, 1971Mr. Henry S. AguirrePresidentWarehousemen's UnionLocal 8601139 Mission StreetSan Francisco, CaliforniaMr. Aguirre:Subject:Carlos CallejasDue to the fact that there was not any improvementin his work, Carlos Callejas was terminated at the endof the working day, Friday, January 29, 1971.EDO:gwcc: FileCarlos CallejasE.D. O'NealWarehouse SupervisorOn cross-examination, Callejas acknowledged that Aguirrehad secured jobs for him and his wife and that they had agood relationship up to the time of his first discharge in July1970. It was developed that prior to his July discharge Cal-lejas had gone on a scheduled two week vacation to Mexicoand that at the end of that time he was in a hospital in LosAngeles; that he, his wife, and a social worker employed bythe hospital had called Admiral, Callejas' employer, inform-ing it of his hospitalization; that the Union was also calledand informed; that he was able to return to work on July 29about 3 weeks after his vacation period had expired; that hewent to Admiral to go to work and was told by O'Neal thathe had been discharged; that O'Neal did not tell him why helost his job but told him to see Aguirre; that he went to seeAguirre who told him that the Admiral people said that theyhad been informed of his hospitalization; that Callejas toldAguirre it was not true as he had called and told Frank Sisler'and O'Neal who informed him that he could stay out 2 or 3weeks; that Aguirre told him to get a statement certifying hishospitalization; that he flew back to Los Angeles and securedsuch a statement and gave it to Aguirre; Aguirre said thatthere was nothing he could do as the time limit of 7 days afterdischarge to file a grievance under the contract' had alreadyexpired; that thereafter he filed an unfair labor practicecharge against the Union; and that he was then reinstated andwithdrew the unfair labor practice charge. It was furtherdevelopedthat an agentof the National LaborRelationsBoard, after discussing the situation with Aguirre, told Cal-lejas to contact Aguirre about reinstatement and that Aguirrethereafter interceded with Admiral officials before Callejaswas put back to work. During his cross-examination, Callejasreiterated his denial that he had ever accused Aguirre ofreceiving or taking things from Admiral. Callejas recalledthat Aguirre had threatened to file slander charges in courtagainst Callejas but that Aguirre had not threatened him withthe loss of his job. Callejas further testified that O'Neal hadnever told him his work was too slow but that when he gotthe first letter O'Neal told him to try to do better. Callejasacknowledged that he knew the labor agreement requirednotification to the Union if Admiral wished to terminate anemployee; that the Union's practice when this occurs was toadvise the employer to give the employee a warning letter.Callejas admitted that he knew that Aguirre was on vacationand out of town from January 15 to 29, 1971. Callejas furthertestified that when he received the letter dated January 29,1971 he understood that he was being laid off because ofinsufficientwork and that he filed unfair labor practice°Admiral's personnelmanager.See Resp Exh l WAREHOUSEUNION LOCAL860, TEAMSTERScharges the same day because he was unable to contactAguirre.10At the conclusion of Callejas' testimony, counsel for Re-spondent and the General Counsel agreed to the admissionin evidence of a letter," dated March 17, 1971, from Re-spondent's attorney to Callejas in which Respondent offeredto prosecute the Callejas' grievances if the employers werewillingto waive the time limits of the contracts.12Eldon D. O'Neal, warehouse foreman employed by Admi-ral and whom I find to be a supervisor within the meaningof the Act," testified that on January 5, 1971, about 10 a. in.,Aguirre and Patterson came to his office and asked him to callCallejas.When Callejas arrived, O'Neal asked if he shouldwait outside but Aguirre told him to stay saying, "I want youas a witness."Aguirre thensaidthat he had heard that ru-mors were circulating to the effect that Admiral was givinghim merchandise and that Callejas had been to a party wherehe had said that he had seen stuff going to Aguirre.Denying that he had ever received anything from Admiralor that he had ever purchased anything from Admiral,Aguirre asked O'Neal to tell what he knew about it. O'Nealreplied that he had never seen anything with Aguirre's name.At the end of themeeting,Aguirre said that if he confirmedthat Callejas had made these statements he would bring aslander suit against him.O'Neal testifying further said that before he wrote theletter dated January 18, 1971,'° he had talked to Pattersonand Aguirre about Callejas; that it was possibly a month ortwo earlier when he complained about Callejas' work andthat he was told by Aguirre and Patterson that in order todischarge Callejas awarningletter had to be written. O'Nealwrote the second letter on January 29 because "there is asecond letter supposed to follow up after a warning letter."O'Neal denied' that he discussed Callejas with any Unionofficial from the time of the first letter" to the second letter. 16He later modified this testimony by stating that Patterson hadtalked to him on two occasions. Once Patterson had calledhim and asked if he had written another letter after the letterof January 18, and in another conversation Patterson askedhim when he wasgoingto write another letter about Callejas.Asked to explain the reason for two letters, one on January29 and the one on February 1, O'Neal, after some evasive andvague answers,stated that he received a telephone fromAguirre after the letter dated January 29 was received by theUnion and that Aguirre told him the reasons stated in theletter of January 18 and those in the January 29 letter did notcorrespond. Aguirre therefore asked O'Neal to write another" The foregoing summaryof Callejas' testimonyis credited I find Cal-lejas to be a forthright witness who was desirous of tellingthe truth I alsocredit Callejas' testimony that on one occasionhe was told by O'Neal "thatis the waythe Unionwants it" and on another occasion"that is thewayMrAguirre wants it "" Resp.Exh 2, thesecond pageof this letterismarkederroneously asResp.Exh 3, thisdesignationis stricken To further correct the record,Reap.Exhs4 and 5 are herewith renumberedResp.Exhs. 3 and 4 respec-tively.11Respondentin its briefconfines itscomments on this letterto a state-ment thatCallejas declined the Union's offer to arbitrate his discharge andthatthisindicatesthat the Unionat no timedirectly or indirectlyrequestedCallejas' dischargeAs willappear later in thisdecision, I do not make thisdeduction nor accept Respondent's reasoning" O'Neal's supervisory status actuallywas not inissueHis testimonyconclusivelyshows that he possessedauthority to responsibly direct otheremployees and toeffectively recommenddischarge" G C Exh 2" DatedJanuary 18, 1971, G C Exh 2" Dated January29, 1971, G C Exh. 371letter." O'Neal further explained that after he had written outthe letter of January 29 in longhand, he had handed it to thesecretary but one ofthe salesmenapparently had changed thewording of the letter. O'Neal, however, conceded that he hadread the typewritten letter of January 29 in its final formbefore itwas mailed.During examinationby counsel for Respondent, O'Nealsaid Callejas "slowed down on different jobs of putting uporders." With regard to Callejas' previous termination in July1970, O'Neal said that they were busy at the time and whenthey received word that Callejas would not be back for ' 3weeks it was decided toterminatehim. O'Neal denied talkingto Callejas aboutreinstatinghim after the July discharge butsaid that he talked to Callejas when he reported for work. Hetold Callejas that as far as he was concerned he was ter-minated. After Callejas was reinstated, an Admiral officialtold O'Neal that talks between the National Labor RelationsBoardand the Union had resultedin an agreementthat Cal-lejas wouldwithdrawchargeshe had filed with the NationalLaborRelations Board andbe reinstated to his job.O'Neal offereda vague statementthat he had during thepast year spoken to both Aguirre and Patterson approxi-mately4 or 5 timesconcerningCallejas, telling them thatCallejas was not performing his work and that he was told bythem that a letter could be written as required by the laboragreementand that if Callejas' work "doesn'tkeep up" hecould be terminated. O'Neal continuing his testimony statedthat when he gave Callejas a copy of the January 18 letter andCallejas asked what it was for, he told Callejas that he wouldhave to see the Union; asked by counsel for Respondent whyhe told that to Callejas, O'Neal replied:Because through the letters and that, and then he wassupposed to go through the union-to get a letter to gothrough the union forterminationor what they are go-ing tohave.18Thereafter O'Neal testifiedin responsetoRespondentCounsel's questions concerning what was intended by theJanuary 29 letter, as follows:Q. (By Mr. Silbert) Was it yourintentionto terminatehim, or was it your intention to lay him off?A. Lay him off.Q. Lay him off?A. Yes.Q. All right. Now, when yousent-that is, with theright to be rehired?A. Yes.Q. Now, the February 1st letter says that he is ter-minated, essentially, because there was no improvementin his work.A. Right.Q.When you sent that letter, did you intend to firehim-terminate him or lay him off?A. Fire him.Q. Now, why did you change your mind betweenJanuary 29th and February 1st?A. Well, as far as that, it was in my own mind to doit.Q. To do what?A. To fire him.O'Neal, after furtherexamination,contradicted his previoustestimony by stating that he intended to discharge Callejas onJanuary 29 rather thanlay himoff and then added that noone from the Union eversuggested,ordered, advised, or ap-" I credit O'Neal's testimony in this regard" This incomprehensiblestatementdoes not result from faulty transcrip-tion It demonstrates O'Neal's bewilderment when asked to explain hisactions 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDproved Callejas' discharge and that the decision was made byhim alone because Callejas' work was too slow.O'Neal's testimonialaccount suffers from numerous con-tradictions. This condition arises in part fromhis willingnessto color his testimony in order to place Respondent in whathe considered a more favorable light.Runningthrough hisentire testimony is the significant fact that O'Neal, althougha managementsupervisor, was subservient to Aguirre andPatterson and wrote a series of letters designed to dischargeCallejas at their request. That he somewhat bungled the de-tails by sending out the letter of January 29, 1971, merelydemonstrates his lack of understanding of the plan in whichhe was enmeshed. In view of all the circumstances, I creditsome aspectsof O'Neal's testimony even though changed andcontradicted by himas a resultof persistent questioning byRespondent's Counsel.Henry S. Aguirre, President of Respondent, testified thatthe membership of Respondentaverages3,500 and that laboragreements were currently in effect with 200 to 250 employerswhile approximately 200 other employers are dealt withthrough variousassociations; that employers,as a generalpractice, call Respondent and notify it of pending layoffs; thatquite often when an employer is about to lay off or terminatean employee because of inefficiency Respondent is called; thatAguirre, on such occasions, tells employers who complainabout the deficiencies of an employee,Look, if this man is not doing his work-write us a letter-if this continues give him a letter and send us a copy-It isup to the company to discharge the man or keephim.According to Aguirre, if the employee feels he has beentreated unjustly he comes to Respondent and files a grievance,whereupona hearingis set up. Aguirre explained that em-ployers are not required under the terms of the labor agree-ments to sendwarningletters but layoff and terminationletters are required.Recalling Callejas' discharge in July 1970, Aguirre testifiedthat he first learned of the discharge when Callejas came tohis office trying to get his job back; that earlier he had re-ceived a call from Gladys who told him that her husband hadsuffered a hemorrhage and was in the hospital; that he toldher to call the company because he couldn't do very much;that when Callejas came to his office, Callejas said that he hadbeen taken sick while on vacation and was unable to returnto work on his scheduled day; that he returned 2 or 3 weekslater and was then told that he was discharged; that Aguirretold Callejas to get a doctor's certificate because the contractrequired one when anillnesswaslonger than 3 days; thatabout a week later Callejas returned to the office, threw a cardon the table, and said, "this is my attorney. He is going to talkto you"; that Callejas did not show him a doctor's certificate;that he talked to O'Neal about getting Callejas' job back."Aguirre's testimony continued:Q. All right. Did you have a discussion with anyoneelse from Admiral about getting Carlos' job back?A. Yes.Q.Who was that?A. I had a call from Chicago, from Mr.-I believe youknow the name-I don't deal with him so often that Ican think of his name.He is thehead man in Chicagoof Admiral.Q. DeArco?A. DeArco.19 I credit Callelas' testimony that when he returnedhe showed G.C.Exh. 5 to Aguirre.Q. And Mr. DeArco called you from Chicago?A. Right, because I had told Ed O'Neal to put himback to work.Q. And what was-A. And I told them that Callejas was going to go downthere, and he was going to be put back to work.So I guess he relayed the message to DeArco. AndDeArco called me from Chicago.And I told him, "Look, put the guy back to work,because I think the guy was sick, and he is justified ingetting his job back."Q.What was DeArco's-what did he say about it?A. He said that they didn't want him back, because,anyway, they wanted to get rid of this man, that hewasn't doing his work. And that is something else.Aguirre then testified that prior to Callejas' discharge onJanuary 29, 1971, he had heard complaints about Callejas'work for about a year; that the Company wanted to get ridof Callejas; that O'Neal had complained about 15 times andDeArco on 1 occasion when he was visiting the plant; thatAguirre said "I could not just allow them to get rid of thisman without giving the man a warning letter."With regard to the meeting in O'Neal's office on or aboutJanuary 5, 1971, Aguirre testified that he went to the plantto clear up something that he had heard; that some membersof Respondent had informed him that Callejas had remarkedto everyone at a party, "Henry Aguirre was receiving certainmerchandise from Admiral, so that he could keep everythingcool." Continuing his testimony, Aguirre said that he askedO'Neal to summon Callejas to his office; that when Callejasarrived O'Neal and Patterson were present; that he askedO'Neal if he had seen or known Aguirre to either buy oraccept anything from Admiral at any time; that O'Neal an-swered in the negative, saying, "this is the first time I heardit;" that Aguirre then turned to Callejas and repeated someof the things that had been reported to him as coming fromCallejas saying that Callejas was lying and that he did notwant Callejas to spread this type of thing as it was vicious;that if he heard any more of this he would take Callejas tocourt on slander charges; that Callejas did not deny anythingbut stood there saying nothing. Aguirre denied that he saidhe would "get" Callejas, have him fired, or "destroy him."20He also denied that Callejas said that he knew how far hecould go. On the day Callejas was discharged, January 29,1971, Aguirre testified that he was on vacation and at hishome; that he had never suggested to anyone at Admiral thatCallejas should be discharged; that he had not talked to Cal-lejas since meeting with him on January 5, 1971, at the plant;that he did not talk to O'Neal about G.C. Exhs. 3 or 4.21Robert Patterson, dispatcher and business representativeof Respondent, testified that he receives calls from employerswanting to terminate an employee at least once per month;that he replied by referring them to the labor agreement andasking that they give the employee a warning which may"straighten" him out; that he doesn't tell employers how togo about a discharge but merely says that there is a contractin effect which requires a letter stating the facts; that he hadno conversations with O'Neal concerning Callejas' work in1970 but did have two or three such conversations in January30Rudden,apparentlyAguirre's informant,did not testify. As I creditCallelas' version of his conversationwithRudden, I believe Aguirre's infor-mation was a gross exaggeration of Callejas' remarks.11 I do not credit Aguirre's testimony in this regard. I credit O'Neal'stestimonythatAguirrecalled him about the language in theletter ofJanuary29, 1971,and that as a consequenceO'Neal wrote the letter of February 1,1971, which would beconsistentwiththe allegedshortcomings of Callejasdescribed in the letter of January 18, 1971 WAREHOUSE UNION LOCAL860, TEAMSTERS731971; that before the meeting of January 5, 1971, he hadreceived one call from O'Neal complaining that Callejas'work had slowed down quite a bit; that he told O'Neal to givehim a chance to talk to him and see what was the problem.Patterson's account of the meeting of January 5, 1971, at theplant was in substantial agreement with that of Aguirre. Pat-terson recalled no conversation with O'Neal between January5 and 18, 1971, but some time around January 18, 1971,O'Neal called Patterson saying that he would have to dis-patch a man the following day as he though he was going tohave to discharge Callejas. Inquiring as to the reason O'Nealtold Patterson that he had warned Callejas that if his workdid not improve he would have to let him go and that Callejashad asked "Why don't you let me go now?" O'Neal thenasked Patterson for his advice and Patterson replied that heshould write out his conversation with Callejas. He thenasked O'Neal if he was going to discharge Callejas. UponO'Neal replying that he would not discharge him at that timebut probably before the week was up, Patterson said he wouldnot dispatch a man to him at that time.22With reference to the letter of January 29, 1971,23 Pattersontestified that he opened the letter, read it, but did nothingabout it. Patterson denied that he received a call from Callejason the evening of January 29, 1971, but affirmed Aguirre'stestimony that evenings are extremely busy; that the tele-phone calls are numerous and required constant attention.Patterson further testified that neither he or any other repre-sentative of Respondent, to his knowledge, ever requested orindicated to Admiral that they wanted Callejas to be dis-charged."Analysis and ConclusionsI have found above that Callejas' testimony was worthy ofcredit. I have also credited certain aspects of O'Neal's tes-timony in preference to that of Aguirre and Patterson. Inaddition I credit Patterson's testimony over that of Aguirreand O'Neal with regard to complaints concerning Callejas'work. Aguirre's statement that O'Neal complained about 15times over a period of 1 year concerning Callejas' work isunsupported and not credited. O'Neal modestly placed thenumber of his complaints at 4 or 5. When asked for specificareas of Callejas' deficiencies O'Neal's generalizations werehardly satisfactory.On the other hand, Patterson said heheard complaints from O'Neal about Callejas only in January1971.In my opinion, the plan to discharge Callejaswas inaugu-rated after Aguirre's meeting with Callejas on January 5,1971, in the presence of O'Neal and Patterson in O'Neal'soffice. It was shortly thereafter that O'Neal was told to writea warning letter to Callejas and O'Neal complied on January18, 1971. Thereafter, prodded by Patterson, O'Neal wrote theletter of January 29, 1971. After being informed by Aguirrethat the letter was inconsistent with the warning of January18, 1971, and thus deficient for the purposes of discharge,O'Neal followed instructions and wrote the letter of February1,1971. I conclude that Respondent, through its agentsAguirre and Patterson, planned, ordered, and secured Cal-lejas' discharge for invidiousreasonsunrelated to any failureof Callejas to satisfactorily perform his duties. The evidence" I do not credit Patterson's testimony in this regard Rather I creditO'Neal's testimony that Patterson asked him if and when he was going towrite another letter about Callejas." GC Exh. 3" Contrary to Patterson's testimony I find that Aguirre and Patterson,upon Aguirre's instructions,planned,induced,and ordered Callejas' dis-charge because Aguirre was angered by Callejas'remarks to members ofRespondentis quite convincingthat Aguirre, accustomed to great respectand obedience, was highly incensed at Callejas' reported re-marks which tended to disparage him. Callejas' failure toapologizeand show sufficient repentance at the meeting ofJanuary 5, 1971, resulted in Aguirre's determination to haveCallejas discharged. A discharge for these reasons is violativeof Section 8(b)(2) and (1)(A)." I so find.B.The Discharge of Gladys CallejasGladys Callejas, wife of Carlos Callejas, testified that shewas employed by TranscontinentalMusic Corporation,herein called Transcontinental, from 1968 to January 19,1971;26 that she was a member of Respondent; that she wastold by the warehouse supervisor, Gene Wilding, on January19 that shewas being laidoff; that when she asked Wildingwhy she was being laid off, Wilding said he didn't know; thatWilding said that shewas agood worker; that before leavingon the 19th of January, she asked the warehouse superinten-dent,Mickey Duzdevich, why she was being laid off and hesaid that he did not know; that a floor lady by the name ofLovinalikewisedid not know the reason for Gladys' layoff;that she called the Union about her layoff and talked withPatterson who told her Aguirre was on vacation but that hewould find out the reason for her layoff and would call herback; that Patterson did not return her call; that on February1 she talked with Aguirre and asked him the reason for herlayoff; that Aguirre said he didn't know the reason but manypeople were laid off that day. Gladys then asked Aguirre ifitwasbecause of "the trouble" with her husband. Aguirrereplied that she "was going likeher husband." Aguirre toldher that Transcontinental would send her a letter explainingthe reason for her discharge and that he could do nothingabout it as more were going to be laid off and possibly theCompany would close.On cross-examination, it was brought out that Gladysknew that other employees were laid off on January 15. Whenasked if she had any reason to think that she was laid off fora reason different than the others, she replied in the affirma-tive, pointing out that two employees, Esther Martinez andJosephine Klunis were laid off on Friday, January 15, but thatafter they called Aguirre they were put back to work. Gladysfurther testified that at the time of her layoff she was classifiedas a packer. She described a packer as one who placed recordsin bags which were then shipped out. She described a pickeras onewho selects records from an order. She admitted thatshe was never employed as a picker up to her layoff on Janu-ary 19. Gladys testified that she was recalled to work on May4, and laid off for lack of work on June 5 when others werealso laid off. When Gladys was recalled to work on May 5 shewas employed at various jobs including picking and she didmore picking than packing.William E. Wilding, referred to as Gene Wilding, testifiedthat he was currently sales supervisor for Transcontinental;that prior to that he was warehouse supervisor or foreman;that at the present time he was working in both capacities,warehouse and sales supervisor; that as foreman he hired andterminated employees, purchased supplies and did layoutwork; that he told Gladys she was being laid off on January19; that he didn't know the reason because he was told by hisimmediate supervisor, Duzdevich, that "she had to be laidoff"; that Duzdevich told him that he didn't know the reasonfor Gladys' layoff." Miranda Fuel Company, Inc.,140 NLRB 181" s Hereafter all dates will refer tothe year 1971unless otherwise spe-cified 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination,Wilding testified that about 10warehouse employees were laid off on January 15 and that hewas not aware that Gladys was part of the layoff; that thelayoff was due to seasonal slack; that Duzdevich had advisedhim that there was going to be a layoff; that William Hall,branch manager and vice president, and Duzdevich decidedwho would be laid off; that he was shown the list of employeesto be laid off and he informed them of their layoff; that Gladyswas laid off out of seniority; that 3 others were laid off outof seniority and that seniority does not always control layoffs.On further examination, Wilding testified that two of thepersons laid off out of seniority were restored to their jobswithin the week because they had complained to the Union;that Gladys was the senior or second senior of those who werelaid off; that when Duzdevich spoke to him about laying offGladys, Duzdevich said that Patterson of the Union hadcalled him and that "apparently Gladys was supposed to havebeen laid off, and that Mr. Hall knew about it, but didn'tknow the reason why." Wilding further testified that of thetwo employees who were laid off on January 18, one wasemployed in processing tapes for orders and the other wasprimarily a packer.Mickey Duzdevich, employed by Transcontinental aswarehouse superintendent, testified that prior to the Januarylayoff he talked with Aguirre and Patterson; that on Monday,January 18, Patterson called and talked with him about thelayoff which had been made on January 15. According toDuzdevich,Pattersonmerelyrequestedconfirmationwhether the people on the list were all laid off and that afterhis conversation with Patterson he called in Wilding andasked him if all the people who were supposed to be laid offon Friday, January 15, were in fact laid off; that Wildingreplied he had missed Gladys on Friday but that he had laidher off that day. Duzdevich denied speaking to Pattersonabout Gladys or that Patterson requested the reinstatementof the two employees who returned to work on Monday.Duzdevich repeatedly stated that the two were laid off bymistake but then casually admitted that they were sent backto work by the Union. Thereafter, he admitted that Gladyswas mentioned in his conversation with Patterson and that hetold Patterson that Gladys was still working but that she wasgoing to be laid off.Duzdevich continuing his testimony stated that the prac-tice, though not followed strictly, was to provide the unionwith a list of those who were to be laid off; that the Uniongenerally called to verify that the people listed were in factlaid off. Concluding his examination by the General Counsel,Duzdevich flatly stated that he had directed Wilding to layGladys off on January 15 and that Wilding had failed to doso.Explaining why Gladys was laid off in January andanother packer retained, Duzdevich stated that the otherpacker was able to do heavier lifting. Duzdevich further ex-plained that after Gladys was laid off her job was absorbedby six or seven persons who were packers and pickers, spend-ing part of one day in the week doing picking and the nextof the time packing. In reply to questions from the under-signed, Duzdevich testified that on Monday morning, Janu-ary 18, he saw Gladys working and asked Wilding what shewas doing there, that he then talked to Patterson and toldWilding to lay her off at the end of the day; that he did notlay any one off early in the day because the check was cus-tomarily made out at the end of the day.William A. Hall, senior vice president of Transcontinental,a witness called by the General Counsel, testified that about25 persons were laid off in January due to a seasonal slump;that about 15 of the layoffs were employed in the warehouse;that it was his decision to institute a layoff; that he calledAguirre before Aguirre went on vacation and told him he wasgoing to let T.D.C.21 people go; that he had a very longdiscussion with Aguirre concerning the layoff in January;that he did not mention names but job classifications referringprimarily to packers and pickers, that the selection of thoseto be laid off was made by Jim Rush" and himself on the basisof experience in the warehouse and their work habits. Askedwhether he recalled discussing Gladys with Rush, Hall re-plied: "Yes, I do, because she was in T.D.C., and she was thepacker. And I remember going back and trying to figure outwhat we were going to do. And I saw her trying to lift a 50count29 carton, and that was one of thereasonsI closed theline. It was difficult for her and it would be difficult for me.Aguirre testified that prior to his vacation he talked to Hallabout the January layoff at Transcontinental;that no nameswere mentioned during the discussion, just classifications;that he was involved in the incident where 2 employees,EstherMartinez and Josephine Klunis, were laid off andsubsequently reinstated. Aguirre explained that he happenedto be in the office when the two girls came in on the eveningof January 15; that he was going on vacation the day after;that the girls asked why they were laid off and he said hedidn't know; that the girls claimed they could pick and pack;that he knew they could do the type of work required by thecompany because they had been there for quitesome time;that he tried to get "Bill" Hall on the phone but Hall hadgone; that he talked to Jim Rush and said "Listen, were thesegirls included in this reclassification layoff that you are goingto have? Andhe said,Henry, I thought they were, but evidently they weren'tbecause they are experienced packers. So I said well thenyou had better put them back to work.Analysis and ConclusionDischarge of Gladys CallejasIdo not credit the testimony of Duzdevich, Hall, andAguirre concerning the reasons for Gladys' layoff of January19.Rather, I credit the testimony of Gladys and Wilding.Duzdevich stated Gladys was laid off rather than Martinezeven though both women were packers and Gladys was thesenior because Martinez was a bigger woman and could doheavier work. Hall stated that Gladys was laid off as heintended to close out the T.D.C. packing because lifting 50count cartons was too heavy for Gladys or even for himself.Aguirre stated that Gladys was laid off because Martinez andKlunis were also pickers while Gladys was not. Obviously thetale concocted to disguise the true reason for Gladys' layoffhad many loopholes. It is rather plain that Aguirre was disap-pointed that Gladys was not laid off on January 15 andquickly ordered Rush to reinstate Martinez and Klunis andto let Gladys go. Duzdevich in turn, just as puzzled as Wild-ing concerning the reason for Gladys' layoff, initially at-tempted to suppress the fact that Patterson had discussedGladys' layoff with him by blaming Wilding for failing tonotify Gladys. However, after some additional questioning,Duzdevich admitted that he had assured Patterson thatGladys would be laid off that day. It seems clear to me thatthat was the sole purpose of Patterson's call; i.e., to make sureAguirre's order to lay off Gladys was carried out.Clearly Gladys' layoff was ordered, directed, and caused bythe agents of Respondent for invidious reasons and becauseAguirre was angry at Carlos Callejas, the husband of Gladys." Transcontinental Distributing Company, a subsidiary of Transconti-nental Hall testified it was a separate corporation and on a separate budget.Another Admiral official unidentified further.50 long playing records WAREHOUSEUNION LOCAL860, TEAMSTERSA layoff forthe foregoing reasons is violative of Section3(b)(2) and(1)(A).'° I so find.Counsel for Respondent arguesin his brief that there is no direct evidence which supports theallegations of the complaint.While there may be some disa-greement as to what constitutes direct evidence,itwouldseem to be well established that a trier of fact may well drawinferences and conclusions from the total circumstancesproved."Upon the foregoing findings of fact and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent,Warehouse Union Local 860,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,is a labor organization within the mean-ing of the Act.2.Admiral and Transcontinental and each of them areengaged in commerce within the meaning ofthe Act.'0Miranda Fuel Company,Inc., supra." Shattuck Denn Mining Corporation,362 F 2d 466(C A9),RadioOfficers Union v NL.R B.347 U S 17753.By causing Admiral to discharge and discriminateagainst Carlos Callejas,Respondent engaged in arbitrary con-duct without legitimate purpose and thereby encouraged un-ion membership in violation of Section8(b)(1)(A) and (2) ofthe Act.4. By causing Transcontinental to lay off and discriminateagainstGladys Callejas,Respondent engaged in arbitraryconduct without legitimate purpose and thereby encouragedunion membership in violation of 8(b)(1)(A) and (2) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6. Violations alleged in the complaint not specifically foundherein are dismissed.THE REMEDYHaving found that Respondent has engaged in unfair laborpractices within the meaning of theAct, Ishall order that itcease and desist therefrom and take certain affirmative actiondesigned to effectuate the purposesof the Act.[Recommended Order omitted from publication.]